Citation Nr: 1647315	
Decision Date: 12/20/16    Archive Date: 12/30/16

DOCKET NO.  12-24 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD), evaluated as 30 percent disabling prior to April 28, 2016, and as 50 percent disabling therefrom.

2.  Entitlement to a rating higher than 20 percent for residuals of gunshot wound to the right shoulder, with a scar and calcific tendinitis.

3.  Entitlement to a higher initial rating for acromioclavicular degenerative joint disease of the right shoulder, evaluated as 10 percent disabling from June 19, 2012.

4.  Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from January 1966 to May 1969.  His awards and decorations include a Purple Heart Medal and Combat Action Ribbon.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision that granted service connection for PTSD assigned an initial 30 percent rating from April 21, 2010, and coronary artery disease that was assigned an initial 30 percent rating from September 1, 2010.  The Veteran submitted a timely notice of disagreement as to the assigned disability ratings.  He perfected an appeal only as to the evaluation assigned to his PTSD disability (a November 2016 RO letter erroneously states that both disabilities are on appeal (11/02/16 VBMS Correspondence)). 

A December 2012 rating decision granted service connection for acromioclavicular degenerative joint disease of the right shoulder, assigned an initial 10 percent rating from June 19, 2012, and denied a rating higher than 20 percent for residuals of a gunshot wound to the right shoulder.  A timely notice of disagreement with the assigned disability ratings was received in December 2012 (12/26/12 VBMS Third Party Correspondence).

In a May 2016 rating decision, the RO granted a 50 percent rating for PTSD from April 28, 2016.

In August 2016, the Veteran testified during a hearing before the undersigned that was conducted by videoconference.  A transcript of the hearing is of record.

A November 2016 rating decision denied the Veteran's claim for a TDIU.  Nevertheless, a TDIU is an element of all initial ratings where raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  From June 7, 2010 to August 31, 2010, the Veteran received a 100 percent disability rating for his service-connected coronary artery disease, status post myocardial infarction.  A TDIU rating may proceed where the TDIU rating is potentially available for a disability other than the disability for which a 100 percent rating was in effect.  Bradley v. Peake, 22 Vet. App. 280 (2008).

The issues of entitlement to an initial rating for PTSD higher than 50 percent since April 28, 2016 and a TDIU prior to September 1, 2010 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Resolving doubt in the Veteran's favor, since the initial grant of service connection on April 21, 2010 to April 28, 2016, his PTSD has been manifested by occupational and social impairment with reduced reliability and productivity, without deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

2.  Since September 1, 2010, the Veteran's service-connected disabilities (PTSD, coronary artery disease, residuals of a gunshot wound to the right shoulder, degenerative joint disease of the right shoulder, tinnitus, and hearing loss) precluded substantially gainful employment for which his education and occupational experience would otherwise qualify him.



CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 50 percent, for PTSD have been met from April 21, 2010 to April 28, 2016.  38 U.S.C.A. §§ 1155, 5103 (West 2014); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.3, 4.7, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for a TDIU have been met since September 1, 2010.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.3, 3.340, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

The appeal as to PTSD arises from disagreement with the initial rating following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA has obtained all available records, including service treatment records and VA and non-VA medical records.  The Social Security Administration (SSA) found the Veteran totally disabled and eligible for benefits since 2003 (11/1/16 VBMS SHARE Screens).  In November 2016, the SSA reported that his records were destroyed (11/3/16 VBMS Medical Treatment Record-Furnished by SSA).

Further, in October 2010, July 2012, and April 2016 the Veteran underwent VA examinations and the examination reports are of record. 

The October 2010, July 2012, and April 2016 VA examination reports are adequate for rating purposes as the claims file was reviewed, the examiners reviewed the pertinent history, examined the Veteran, provided clinical findings and diagnoses, and offered etiological opinions with rationales from which the Board can reach a fair determination.  

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103 (c)(2) (2009) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issue and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, this Veterans Law Judge outlined the issue on appeal and asked questions aimed at substantiating the claim and identifying any outstanding evidence.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103 (c)(2); they have not identified any prejudice in the conduct of the Board hearing.

The Board finds that the duties to notify and assist have been met.

II. Facts and Analysis

Contentions

The Veteran contends that a rating higher than 30 percent prior to April 28, 2016, and higher than 50 percent thereafter, is warranted for his PTSD.  He had difficulty understanding complex commands, and memory issues (long term and short term) (12/27/10 VBMS Notice of Disagreement).  He lost motivation and experienced mood changes.  The Veteran did not like to talk with anyone about these issues, as it caused more pain and nightmares.  He was reluctant to "reopen the door to all the pain" that he dealt with in the past. 

Thus, the Veteran maintains that a higher initial rating is warranted for his service-connected PTSD.
A. PTSD

Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2015).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

In Fenderson v. West, 12 Vet. App. 119, 126 (1999), the United States Court of Appeals for Veterans Claims (Court) noted that where, as here, the question for consideration is propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" is required.  Id.  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

In view of the number of atypical instances, it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2015).

The Veteran's statements describing the symptoms of his service-connected PTSD are deemed competent.  These statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria.  38 C.F.R. § 3.159 (a)(2).

The General Rating Formula for Mental Disorders, including Diagnostic Code 9411, that evaluates PTSD, provides the ratings for psychiatric disabilities. 

Under Diagnostic Code 9411, a 30 percent rating is provided for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 4.130.

A 50 percent rating is warranted if the disability is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

The criteria for 70 percent rating are: occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessive rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id. 

The criteria for 100 percent rating are: total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

 The Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness." See Richard v. Brown, 9 Vet. App. 266, 267   (1996), citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed.1994) (DSM-IV). VA implemented DSM-5, effective August 4, 2014. The Secretary, VA, has determined, however, that DSM-5 does not apply to claims certified to the Board prior to August 4, 2014. See 79 Fed. Reg. 45,093, 45,094  (Aug. 4, 2014). Since the Veteran's appeal was certified to the Board prior to August 4, 2014, DSM-IV is still the governing directive for his appeal.

A GAF score of 41 to 50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). 

The GAF score is not conclusive of the degree of impairment for VA purposes but, rather, must be considered together with all pertinent evidence of record.  See 38 C.F.R. § 4.126 (2015).

When it is not possible to separate the effects of a non-service-connected condition from those of a service-connected disorder, reasonable doubt should be resolved in the claimant's favor with regard to the question of whether certain signs and symptoms can be attributed to the service- connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998); see also 38 C.F.R. § 3.102; Mauerhan v. Principi, 16 Vet. App. 436 (2002) (factors listed in the rating formula are examples of conditions that warrant a particular rating and are used to help differentiate between the different evaluation levels). 

A veteran may only qualify for a given rating based on mental disorder by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. at 442-43.

Analysis

The VA examiner in 2010 assigned a GAF score of 50, indicative of serious impairment.

Vet Center records, from April 2010 to April 2013, describe the Veteran's work-related difficulty due to PTSD, and note his problems at work due to other workers' ethnicity (9/6/12 VBMS Medical Treatment Record Government Facility, pp. 2-5; 4/18/13 VBMS Medical Treatment Record Government Facility, pp. 3-5).  He had anxiety, a low tolerance toward certain loud noises and anger explosions and did not believe counseling would be helpful.  These records also discuss his isolation, exaggerated startle, hypervigilance, sleep difficulty, intrusive thoughts, irritability, and environmental cues (helicopters and fireworks), all consistent with a 50 percent rating.

The October 2010 VA examination report reflects symptoms consistent with a 50 percent rating, including chronic sleep impairment, irritability, mild memory loss, nightmares and flashbacks, concentration difficulty, and hypervigilance (10/27/10 VBMS Medical Treatment Record Government Facility, p. 9).  The Veteran reported hitting his spouse and brother when they touched him the wrong way or startled him.  Panic attacks less than weekly were also reported.  Suicidal ideation was noted several years ago and recently, with no active plan.  The examiner commented that the Veteran functioned at a higher level when he was working but his heart and low back problems decreased his ability to work.  Severe PSTD was noted by the examiner.

Findings suggestive of low to moderate PTSD were noted in a July 2012 Vet Center record (9/6/12 VBMS Medical Treatment Record Government Facility, p. 2).

The July 2012 VA examiner (8/10/12 VBMS C&P Exam, p. 4) noted the Veteran's sleep difficulty, irritability, hypervigilance and exaggerated startle that caused clinically significant distress or impairment in social and occupational functioning.  The Veteran's PTSD symptoms included suspiciousness, flattened affect, decreased motivation and mood, and difficulty establishing and maintaining work and social relationships, also consistent with the 50 percent rating.

The April 2016 VA examiner noted that the Veteran reported a good relationship with his wife (of 46 years) and family (two adult children and grandchildren) and socialized with others, but was emotionally distant with persons outside his family.  The Veteran participated in some recreational activities and stopped his Vet Center treatment because he did not feel it was helpful.  He had some panic attacks and depressive symptoms.  The Veteran's PTSD symptoms included a depressed mood, anxiety, suspiciousness, panic attacks that occurred weekly or less often, chronic sleep impairment, mild memory loss, and difficulty in establishing and maintaining effective work and social relationships.  

The examiner commented that the Veteran, who was retired, would have problems due to hypervigilance in crowds and disrupted concentration at times.  There was social impairment due to irritability, emotional distance, feeling tense and anxious around crowds, and engaging in avoidant behavior.  The Veteran also avoided going out in the dark when he could not see, and had trouble enjoying hobby/recreational activities.

In view of the foregoing, the Board concludes that the evidence is at least in equipoise as to whether a 50 percent rating has been warranted from the initial grant of service connection to April 28, 2016.  The matter of a rating in excess of 50 percent will be addressed on remand.  

The Board acknowledges that the absence of specific symptoms noted in the criteria for the next-higher 70 percent rating is not fatal to the claim.  The primary consideration is the overall level of impairment, as due to any symptoms.  In Vazquez- Claudio, the Federal Circuit held that the deficiencies that would warrant a 70 percent rating must be due to symptoms that are the equivalent in severity to those listed as examples in the 70 percent criteria.  Such symptoms or their equivalent have not been demonstrated in this case.  Indeed, the record indicates that the Veteran was retired since 2003 but, in oral statements he reported that the "biggest" reason for his retirement was his PTSD, although there is no other indication that his psychiatric symptoms interfered with his work.  See Board hearing transcript at page 10.

Moreover, the Veteran has described having a good relationship with his wife, children, and grandchildren, and had a few friends in the Marines with whom he socialized.  See Board hearing transcript at page 9.  He noted that sometimes it was difficult to be around his grandchildren when they were noisy.  Id. at 10.

Given the above, the level of impairment shown is not commensurate with deficiencies in most areas and an inability to establish and maintain effective relationships.  As such, a rating in excess of 50 percent is not warranted at any time since the initial grant of service connection on April 21, 2010 through April 28, 2016. 

With resolution of the doubt in the Veteran's favor, an initial 50 percent rating under Diagnostic Code 9411 is warranted from April 21, 2010 to April 28, 2016.  38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, supra.

The matter of entitlement to a rating higher than 50 percent for PTSD from April 28, 2016 is addressed in the remand below.

B. TDIU

VA will grant a TDIU when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from securing or following "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

TDIU can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that he has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of nonservice-connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the service-connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. § 4.16 (a).

If a veteran's service-connected disabilities meet the percentage requirements of 38 C.F.R. § 4.16 (a), and the evidence of record indicates that he is unable to maintain substantially gainful employment due to his service-connected disabilities, his claim for a total disability rating based on unemployability cannot be denied in the absence of medical evidence showing that he is capable of substantially gainful employment.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994).

By the Board's decision herein, the Veteran meets the minimum percentage requirements for a TDIU from September 1, 2010.  38 C.F.R. § 4.16 (a).  The remaining question is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The Veteran's service-connected disabilities are PTSD, coronary artery disease, residuals of a gunshot wound to the right shoulder, degenerative joint disease of the right shoulder, tinnitus, and hearing loss.

The question is whether the claimant is capable of performing the physical and mental acts required by employment, not whether he or she can actually find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15, 4.16(a)).

In a July 2016 formal claim for a TDIU ( VA 21-8940), the Veteran reported that he was unable to work due to coronary artery disease and PTSD (7/22/16 VBMS VA 21-8940 Veterans Application for Increased Compensation Based on Unemployability).  He last worked full time as a tractor trailer operator in 2003, when he became too disabled to work.  The Veteran had work experience as a tractor trailer operator for the U.S. Postal Service, where he worked from 1990 to 2003.  He had four years of high school education and no additional training.  The Veteran remarked that he was a truck driver for the Post Office and left alone to do his job.  He developed increased problems with his right shoulder and retired early but was unable to return to work now due to his heart and PTSD disabilities. 

Records show that the Veteran worked for Indianapolis Power and Light for 20 years as a lineman and changed jobs to truck driver due to his service-connected right shoulder disability that limited his ability to get down a tall light pole.  See October 2010 and April 2016 VA examination reports.  He moved to Colorado and drove a bus for a while and then worked for the Post Office from which he retired in 2003 due to medical problems.  

The April 2016 PTSD examiner observed that the Veteran's symptoms would likely cause some occupational impairment and, if working, the Veteran would likely have some problems due to hypervigilance around crowds and disrupted concentration at times.

In August 2016, a VA examiner opined that, as to the Veteran's heart disease, it was at least as likely as not that the Veteran could be employed in a light duty job with limitations (9/30/16 VBMS C&P Exam).  The examiners did not provide examples of the types of jobs the Veteran could perform.

The Veteran has reported that he worked as a lineman, bus driver, and tractor trailer driver for more than ten years, and did not report any other work experience.  His records indicate occupational experience primarily necessitating physical labor.  He has not reported, and the record does not remotely demonstrate, that he had any sedentary work experience other than driving.  The Veteran's psychiatric disability causes difficulty in his establishing and maintaining effective work and social relationships and adapting to stressful circumstances.  It is hard to imagine the type of job the Veteran could perform that would accommodate both his psychiatric and physical disabilities. 

Based on the above, the evidence is deemed to be at least in equipoise as to whether the Veteran's service-connected disabilities prevented him from securing and following substantially gainful employment consistent with his education and occupational experience.  The Court has held that determinations of unemployability are legal questions and medical opinions are not entirely dispositive.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  Hence, entitlement to TDIU is warranted from September 1, 2010.  38 U.S.C.A. §§ 1155, 5107(b).


ORDER

An initial 50 percent rating, but not higher, for PTSD is granted from April 21, 2010 to April 28, 2016.

Entitlement to a TDIU from September 1, 2010 is granted.





REMAND

Rating above 50 percent for PTSD from April 28, 2016

Relevant medical evidence in the form of an October 2016 VA PTSD examination report was added to the record after issuance of the May 2016 supplemental statement of the case.  The Veteran did not waive initial AOJ review of this relevant evidence.  38 C.F.R. § 20.1304 (c) (2015).

TDIU prior to September 1, 2010

As mentioned, from June 7, 2010 to August 31, 2010, the Veteran was in receipt of a 100 percent disability rating for his service-connected coronary artery disease, status post myocardial infarction.  A TDIU rating may proceed where the TDIU rating is potentially available for a disability other than the disability for which a 100 percent rating was in effect.  Bradley v. Peake, 22 Vet. App. at 280.

Prior to September 1, 2010, the Veteran did not meet the percentage requirements for a TDIU, but VA policy is to grant that benefit in all cases where service-connected disabilities prevent a veteran from engaging in gainful employment consistent with his or her education and occupational experience.  38 C.F.R. §§ 4.16 (a), (b) (2015).  The Board cannot grant TDIU in the first instance where a veteran fails to meet the percentage requirements, but must first insure that the claim is referred to VA's Director of Compensation Service for initial consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).

Other

In the December 2012 rating decision, the RO granted service connection for acromioclavicular degenerative joint disease of the right shoulder, assigned an initial 10 percent rating from June 19, 2012, and denied a rating higher than 20 percent for residuals of a gunshot wound to the right shoulder.  In a December 2012 statement, the Veteran disagreed with the assigned disability ratings and requested "reconsideration" (12/26/12 VBMS VA 21-4138 Statement in Support of Claim).  A February 2013 rating decision confirmed the earlier determination.  Nevertheless, the Board construes the Veteran's statement as a timely notice of disagreement with the December 2012 rating decision.  The issues must be REMANDED, so that the RO can issue a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1. Issue a statement of the case regarding the matters of entitlement to an initial rating higher than 10 percent for acromioclavicular degenerative joint disease of the right shoulder, and a rating higher than 20 percent for residuals of a gunshot wound to the right shoulder.  Do not certify or return there issues to the Board, unless the Veteran submits a timely substantive appeal.

2. Refer the Veteran's claim for a TDIU prior to September 1, 2010 to VA's Director of Compensation Service for adjudication in accordance with 38 C.F.R. § 4.16 (b).

3. Issue a SSOC as to the matter of a rating higher than 50 percent for PTSD from April 28, 2016 that includes consideration all evidence added to the record since the May 2016 SSOC (and consideration of a TDIU prior to September 1, 2010, if that benefit has been denied).  Then return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West 2014).



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


